DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 12/08/2020 and 2/10/2021 have been considered and made of record.

Claim Objections
Claim 23 is objected to because of the following informalities:  In claim 23, at line 7, it appears that “distributer” should be --distributor--.  It is noted that dependent claims use the term “distributor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite because it is not clear if the recited “a plurality of bioreactors” is intended to be positively recited as part of the claimed system.  While the last paragraph of claim 23 recites “each of the gas lines being in fluid communication with interiors of respective ones of the bioreactors”, the bioreactor has not been positively recites as a claim element of the system in the body of the claim.  It is also noted that claims 26 and 33 appear to recite further limitations that include the bioreactor as part of the claimed system.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claims 27 and 28, “the liquid level” lacks clear antecedent basis.
In claim 31, “the longitudinal central axis” lacks clear antecedent basis.  The only previously recited “longitudinal central axis” is associated with the feed line and not the gas collector.  Clarification and/or correction is requested.
Claims 24-26, 29, 30 and 32-34 are indefinite because they depend from indefinite claim 23 and do not cure the deficiencies of the claim from which they depend.

Allowable Subject Matter
Claims 18-22 are allowed.

Claims 23-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Independent claims 18 and 23 and any claim dependent therefrom would be allowable because the prior art of record fails to teach or fairly suggest a method or system for supplying gas to a plurality of bioreactors, in the claimed environment or scope of claim, that includes introducing a constant gas stream as a plurality of substreams into a liquid charge wherein the substreams are introduced into lower openings of respective riser lines immerged in the liquid charge wherein the upper openings of the riser lines are in fluid communication with interiors or respective ones of the bioreactors.
While the reference of Nozaki et al. (EP 2975110) discloses a gas supply system and a method for supplying gas to a plurality of parallel bioreactors (201) comprising the steps of providing a constant gas stream containing oxygen and carbon dioxide, supplying the constant gas stream into a container (bere: humidification bottle, 218) comprising a liquid fill, dividing the gas stream into a plurality of partial gas streams (between 219 and 201), introducing each partial gas stream via a lower opening into the plurality of bioreactors ([0022],[0025]-[0026]; figure 2), the reference fails to teach or fairly suggest the use of a liquid-filled container having a plurality of riser conduits into which a partial gas stream is introduced from below and communicated to a plurality of respective bioreactors.
While the reference of Edwards (WO 2007/116266) discloses a system and a method for supplying gas to a plurality of bioreactors (6) comprising the steps of providing a constant gas stream, supplying the constant gas stream into a central container (4) having a liquid fill to moisten the gas, dividing the gas stream into a plurality of partial gas streams by using T-shaped conduit parts (12) in the gas conduit (B), introducing each partial gas stream into a separate, upper opening into the lumen of each individual bioreactor (page 5, line 12-page 6, line 8; figure 1), the reference fails to teach or fairly suggest the use of a liquid-filled container having a plurality of riser conduits into which a partial gas stream is introduced from below and communicated to a plurality of respective bioreactors.
While the references of Akgun (Bioprocess Biosys Eng) (Fig. 2) and Buchs et al.(EP 0985632) (Fig. 1) disclose a method and a system for supplying gas to a plurality of parallel shaker bioreactors (1) comprising the steps of providing a constant gas stream for each bioreactor, introducing the constant gas stream into a gas scrnbbing bottle (6) comprising a salt solution (8), introducing the gas stream into the bioreactor ([001 l],[0022]-[0023]; figure 1), the references fail to teach or fairly suggest the use of a liquid-filled container having a plurality of riser conduits into which a partial gas stream is introduced from below and communicated to a plurality of respective bioreactors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB